         Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                               ENTERED
                                                                              12/04/2020
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL PARTNERS LLC,                          )   Case No. 20-35740 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEABRAS RIG HOLDCO KFT.,                        )   Case No. 20-35742 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL AURIGA HUNGARY KFT.,                   )   Case No. 20-35746 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL CANADA LTD.,                           )   Case No. 20-35749 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. N/A                                )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL CAPRICORN HOLDINGS LLC,                )   Case No. 20-35755 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




KE 67685187
         Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 2 of 10



                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL CHINA OPERATIONS LTD.,                 )   Case No. 20-35759 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL DEEPWATER DRILLSHIP LTD.,              )   Case No. 20-35741 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL GHANA OPERATIONS LTD.,                 )   Case No. 20-35744 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL GULF OPERATIONS AURIGA LLC,            )   Case No. 20-35748 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL GULF OPERATIONS SIRIUS LLC,            )   Case No. 20-35752 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




                                         2
         Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 3 of 10



                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL GULF OPERATIONS VELA LLC,              )   Case No. 20-35756 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL HUNGARY KFT.,                          )   Case No. 20-35739 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL INTERNATIONAL LTD.,                    )   Case No. 20-35761 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL LEO LTD.,                              )   Case No. 20-35764 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. N/A                                )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL MOBILE UNITS (NIGERIA) LTD.,           )   Case No. 20-35766 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




                                         3
         Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 4 of 10



                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL OPCO SUB LLC,                          )   Case No. 20-35763 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL OPERATING GP LLC,                      )   Case No. 20-35760 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL OPERATING LP,                          )   Case No. 20-35757 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL PARTNERS B.V.,                         )   Case No. 20-35753 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. N/A                                )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL PARTNERS FINCO LLC,                    )   Case No. 20-35750 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




                                         4
         Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 5 of 10



                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL PARTNERS MALAYSIA SDN. BHD.,           )   Case No. 20-35745 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. N/A                                )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL PARTNERS OPERATING LLC,                )   Case No. 20-35743 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL POLARIS LTD.,                          )   Case No. 20-35747 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL T-15 LTD.,                             )   Case No. 20-35751 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SEADRILL T-16 LTD.,                             )   Case No. 20-35754 (DRJ)
                                                )
                     Debtor.                    )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




                                         5
         Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 6 of 10



                                                                    )
In re:                                                              )   Chapter 11
                                                                    )
SEADRILL TEXAS LLC,                                                 )   Case No. 20-35738 (DRJ)
                                                                    )
                           Debtor.                                  )
                                                                    )
Tax I.D. No. N/A                                                    )
                                                                    )
In re:                                                              )   Chapter 11
                                                                    )
SEADRILL US GULF LLC,                                               )   Case No. 20-35758 (DRJ)
                                                                    )
                           Debtor.                                  )
                                                                    )
Tax I.D. No. XX-XXXXXXX                                             )
                                                                    )
In re:                                                              )   Chapter 11
                                                                    )
SEADRILL VELA HUNGARY KFT.,                                         )   Case No. 20-35762 (DRJ)
                                                                    )
                           Debtor.                                  )
                                                                    )
Tax I.D. No. XX-XXXXXXX                                             )
                                                                    )
In re:                                                              )   Chapter 11
                                                                    )
SEADRILL VENCEDOR LTD.,                                             )   Case No. 20-35765 (DRJ)
                                                                    )
                           Debtor.                                  )
                                                                    )
Tax I.D. No. XX-XXXXXXX                                             )   Re: Docket No.        

                   ORDER (I) DIRECTING JOINT ADMINISTRATION
           OF THE CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing the

joint administration of the Debtors’ chapter 11 cases for procedural purposes only and

(b) granting related relief, all as more fully set forth in the Motion; and upon the First Day


     1
2.        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                         6
     Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 7 of 10



Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334;

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by this Court under Case No. 20-35740 (DRJ). All of the

jointly administered cases not previously assigned to Judge Jones are transferred to Judge Jones.

Additionally, the following checked items are ordered:

       a.         :    One disclosure statement and plan of reorganization may be filed for all of
                       the cases by any plan proponent.

       b.         :    Parties may request joint hearings on matters pending in any of the jointly
                       administered cases.

       c.         :    Other: See below.

       3.      The caption of the jointly administered cases should read as follows:

                                                 7
         Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 8 of 10



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
SEADRILL PARTNERS LLC, et al.,1                                  ) Case No. 20-35740 (DRJ)
                                                                 )
                           Debtors.                              ) (Jointly Administered)
                                                                 )
1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of Debtor
    Seadrill Partners LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is
    Seadrill Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick High Road, London W4
    5YS, United Kingdom.

          4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

          5.      A docket entry, substantially similar to the following, shall be entered on the

dockets of each of the Debtors other than Seadrill Partners LLC:

          An order has been entered in accordance with Rule 1015(b) of the Federal Rules of Bankruptcy
          Procedure and Rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure of the United
          States Bankruptcy Court for the Southern District of Texas directing joint administration of the
          chapter 11 cases of: Seadrill Partners LLC, Case No. 20-35740; Seabras Rig Holdco Kft., Case
          No. 20-35742; Seadrill Auriga Hungary Kft., Case No. 20-35746; Seadrill Canada Ltd., Case No.
          20-35749; Seadrill Capricorn Holdings LLC, Case No. 20-35755; Seadrill China Operations Ltd.,
          Case No. 203-35759; Seadrill Deepwater Drillship Ltd., Case No. 20-35741; Seadrill Ghana
          Operations Ltd., Case No. 20-35744; Seadrill Gulf Operations Auriga LLC, Case No. 20-35748;
          Seadrill Gulf Operations Sirius LLC, Case No. 20-35752; Seadrill Gulf Operations Vela LLC,
          Case No. 20-35756; Seadrill Hungary Kft., Case No. 20-35739 (DRJ); Seadrill International Ltd.,
          Case No. 20-35761; Seadrill Leo Ltd., Case No. 20-35764; Seadrill Mobile Units (Nigeria) Ltd.,
          Case No. 20-35766; Seadrill OPCO Sub LLC, Case No. 20-35763; Seadrill Operating GP LLC,
          Case No. 20-35760; Seadrill Operating LP, Case No. 20-35757; Seadrill Partners B.V., Case No.
          20-35753; Seadrill Partners Finco LLC, Case No. 20-35750; Seadrill Partners Malaysia Sdn. Bhd.,
          Case No. 20-35745; Seadrill Partners Operating LLC, Case No. 20-35743; Seadrill Polaris Ltd.,
          Case No. 20-35747; Seadrill T-15 Ltd., Case No. 20-35751; Seadrill T-16 Ltd., Case No.
          20-35754; Seadrill Texas LLC, Case No. 20-35738 (DRJ); Seadrill US Gulf LLC, Case No.
          20-35758; Seadrill Vela Hungary Kft., Case No. 20-35762; and Seadrill Vencedor Ltd., Case No.
          20-35765. All further pleadings and other papers shall be filed in and all further docket
          entries shall be made in Case No. 20-35740 (DRJ).




                                                         8
     Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 9 of 10



       6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the Southern District of Texas shall keep, one consolidated docket, one file, and one

consolidated service list for these chapter 11 cases.

       7.      Any party in interest may request joint hearings on matters pending in any of

these chapter 11 cases.

       8.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an order

substantively consolidating their respective cases.

       9.      Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a) and

the Bankruptcy Local Rules are satisfied by such notice.

       10.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       11.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Houston, TexasDecember 04, 2020.
     Signed:
Dated: ___________, 2020
                                                      DAVID  R. JONES
                                                      ____________________________________
                                                      UNITED
                                                      DAVID R.STATES
                                                                JONES BANKRUPTCY JUDGE
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  9
                     Case 20-35751 Document 6 Filed in TXSB on 12/06/20 Page 10 of 10
                                                              United States Bankruptcy Court
                                                                Southern District of Texas
In re:                                                                                                               Case No. 20-35751-drj
Seadrill T-15 Ltd.                                                                                                   Chapter 11
       Debtor(s)
                                                    CERTIFICATE OF NOTICE
District/off: 0541-4                                                 User: aaloadi                                                        Page 1 of 1
Date Rcvd: Dec 04, 2020                                              Form ID: pdf001                                                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 06, 2020:
Recip ID                  Recipient Name and Address
db                        Seadrill T-15 Ltd., Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, BERMUDA HM 08

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 06, 2020                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 4, 2020 at the address(es) listed
below:
Name                              Email Address
Genevieve Marie Graham
                                  on behalf of Debtor Seadrill T-15 Ltd. ggraham@jw.com dtrevino@jw.com;kgradney@jw.com

US Trustee
                                  USTPRegion07.HU.ECF@USDOJ.GOV


TOTAL: 2
